In a custody proceeding pursuant to section 651 of the Family Court Act, the petitioner father appeals from an order of the Family Court, Kings County, dated November 28, 1975, which granted custody of the parties’ two children to the respondent mother. Order modified, on the facts, by deleting therefrom the words: "the court’s order shall take effect at the end of the present semester in January 1976” and substituting therefor the words: "the court’s order shall take effect at the end of the semester in June, 1976”. As so modified, order affirmed, without costs or disbursements. The record clearly supports the trial court’s conclusion that respondent is a loving and fit mother and that a change of custody was not warranted (cf. Matter of Irene O., 38 NY2d 776; Matter of Ebert v Ebert, 38 NY2d 700). The petitioner should be awarded liberal visitation rights, application for *571which may be made to the Family Court. Hopkins, Acting P. J., Cohalan, Christ, Shapiro and Titone, JJ., concur.